Citation Nr: 0716061	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-39 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Milwaukee, Wisconsin.

Although the veteran requested a videoconference hearing 
before the Board, he failed to attend his hearing scheduled 
for July 2006.  His request for a Board hearing is therefore 
considered withdrawn.  38 C.F.R. § 20.704(d) (2006).


FINDING OF FACT

The veteran's PTSD is manifested by no more than occupational 
and social impairment with deficiencies in most areas due to 
such symptoms as suicidal and homicidal ideation, medication-
controlled depression, sleep impairment with violent 
nightmares, impaired impulse control with unprovoked 
irritability and periods of violence, and an inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, and no higher, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board concludes that 
the veteran was not provided with all required VCAA notice.  
However, as will be discussed below, the Board concludes that 
such notice error is not prejudicial to the veteran and that 
the Board may proceed with the claim on appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426,430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

The duty to notify the veteran of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant evidence 
was met with a July 2002 letter.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  It explained that if he provides information 
about the sources of evidence or information pertinent to the 
claim, to include records from other government agencies, 
employers, or private doctors, then VA would make reasonable 
efforts to obtain the records from the sources identified, 
but that he ultimately is responsible for substantiating his 
claim.  This letter also expressly notified the veteran of 
the need to submit any pertinent evidence in his possession.  

The Board notes that this letter was sent to the veteran 
prior to the December 2002 rating decision.  Thus, notice 
regarding the second, third, and fourth elements of VCAA 
notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that no VCAA notice was sent to the veteran 
that explained that the evidence must document a worsening of 
his PTSD symptoms.  However, the Board finds this error to be 
non-prejudicial to the veteran.  In this regard, the Board 
observes that the veteran's representative demonstrated 
actual knowledge of the need to show a worsening of his 
symptoms in a March 2006 written statement.  In this 
statement, the representative asserted that the veteran's 
symptoms more closely approximated the criteria for the next 
higher evaluation and that a 50 percent evaluation did not 
adequately reflect his current PTSD disability.  The Board 
finds that the content of this statement demonstrates that 
the veteran, through his accredited representative, had 
actual knowledge of what the evidence must show to support a 
claim for an increased disability rating.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant).  

Finally, the Board notes that a March 2006 letter provided 
notice to the veteran regarding the evidence and information 
necessary to establish a disability rating and an effective 
date in accordance with Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

In light of the above, the Board finds that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The 
veteran's service medical records are associated with the 
claims folder, as well as all relevant VA treatment records 
and records from the Social Security Administration (SSA).  
The veteran has not identified any outstanding relevant 
treatment records that need to be obtained.  Two VA 
examinations were provided in conjunction with the veteran's 
claim for the specific purpose of rating the current severity 
of his disability.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

This evaluation is not an initial rating.  Therefore, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the present level of disability is of primary importance is 
applicable.

The veteran was assigned a 30 percent disability evaluation 
for PTSD prior to this appeal.  He initiated a claim for an 
increased evaluation in May 2002, and in a December 2005 
rating decision, the RO granted an evaluation of 50 percent 
for his PTSD, effective May 15, 2002, the date of his claim.  

The veteran's PTSD is evaluated pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).  Under this diagnostic 
code, a 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran meets the criteria for a 70 percent evaluation, but 
no more, for PTSD.  In this regard, September 2002 and June 
2005 VA examination reports, VA treatment records, SSA 
records, and lay statements from the veteran's wife and 
daughter indicate that the veteran's PTSD is characterized by 
medication-controlled depression, chronic sleep impairment 
with violent nightmares, irritability, physical outbursts, 
social isolation, and an inability to establish and maintain 
effective work and social relationships.  As will be 
discussed below, such symptoms indicate occupational and 
social impairment which is suggestive of a 70 percent 
disability evaluation.  However, such evidence does not 
demonstrate symptomatology severe enough to merit a 100 
percent evaluation.

As an initial matter, the Board notes that the veteran's 
medical records indicate that he has been diagnosed with a 
polysubstance abuse disorder.  Although both VA examination 
reports indicate that this disorder also impacts his social 
and occupational functioning, neither has specifically 
indicated what symptoms are attributable only to his 
nonservice-connected polysubstance abuse.  Thus, the Board 
will, for the limited purpose of this decision, attribute all 
signs and symptoms to his service-connected PTSD.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102, which requires that reasonable doubt on any issue be 
resolved in the veteran's favor, clearly dictates that such 
signs and symptoms be attributed to the service-connected 
condition).

The Board observes that the veteran reported having long-term 
suicidal ideation without intent at his September 2002 VA 
examination.  Similarly, he indicated occasional suicidal 
thoughts, but no ongoing suicidal intention at his June 2005 
VA examination.  Moreover, there is evidence of record that 
the veteran threatened to take his own life in 2000.  The 
Board notes that suicidal ideation is a symptom more 
consistent with a 70 percent evaluation, and that these 
examination reports indicate that the veteran appears to meet 
this criterion.  However, there is also evidence in the 
veteran's VA medical records that he reported no suicidal 
ideation in July 2000, February 2001, May 2002, January 2003, 
May 2003, and March 2004.  Generally, the Board finds 
contemporaneous medical evidence such as the veteran's VA 
medical records to be the most probative.  However, due to 
the veteran's history of past suicidal ideation and his 
current symptomatology, the Board concludes that there is a 
genuine equipoise regarding whether he has suicidal ideation 
consistent with a 70 percent evaluation.  Thus, the Board 
will grant the veteran the benefit of the doubt in accordance 
with 38 U.S.C.A. § 5107(b) (West 2002), and find that the 
evidence demonstrates that he has sucidial ideation as 
contemplated by the rating criteria for a 70 percent 
evaluation.

In addition to sucidial ideation, the Board observes that 
there is ample evidence of record that the veteran has 
impaired impulse control with unprovoked irritability and 
periods of violence.  In this regard, the Board observes that 
an October 2004 VA mental health psychiatry note indicates 
that the veteran became irritated during the examination.  
Moreover, the veteran's wife and daughter submitted multiple 
statements detailing his physical outbursts and described 
instances in which he destroyed property and injured people.  
His wife also indicated that she often called the police to 
intervene and that it took six officers to subdue him when he 
was enraged.  In addition to his family's own accounts, the 
veteran himself also reported frequent physical altercations, 
including one instance in which he assaulted his wife's best 
friend.  He indicated that many of these incidents led to 
incarceration.  The Board notes that the September 2002 VA 
examiner indicated that the veteran reported that alcohol and 
marijuana use were responsible for the assault on his wife's 
best friend; however, the veteran also stated in an August 
2002 written statement that he experiences anger outbursts 
without being under the influence of drugs or alcohol.  

Finally, the Board observes that the evidence of record 
demonstrates that the veteran has an inability to establish 
and maintain effective relationships.  Although he has been 
married to his second wife for twenty years, the veteran, his 
wife, and their daughter all report that his wife is his only 
friend.  In addition to his previously mentioned daughter, 
the veteran has three additional biological children and one 
step-child.  However, according to his wife and daughter, 
everyone "stays away."  The wife indicated that she views 
herself as a buffer between the veteran and the rest of the 
world, and that often times she has pleaded with employers to 
retain her husband despite his numerous problems.  And 
although his daughter expressed love for her father, the 
Board observes that she also indicated that she sometimes 
wished that he was dead or somehow out of her life.  

As for the veteran's employment history, the Board observes 
that the June 2005 VA examination report details that he has 
held many jobs over the past thirty years.  Most recently, he 
reported working part-time at a seasonal bait shop for the 
past two years.  See September 2002 VA examination report.  
The Board observes that the veteran is also receiving Social 
Security Disability and that the June 2005 VA examination 
makes no mention of any current employment.  As previously 
mentioned, the veteran's wife indicated that he had problems 
at work, and that he never advanced in any of his jobs 
because of his inability to deal with other people.

All of the symptomatology described above is consistent with 
a 70 percent disability evaluation.  Additionally, the 
evidence of record demonstrates that the veteran has chronic 
sleep impairment with nightmares about Vietnam.  Both he and 
his wife have stated that his nightmares can result in him 
physically attacking his wife while asleep.  The Board 
observes that the veteran does not meet the 70 percent 
evaluation criterion for near-continuous panic or depression 
affecting his ability to function independently, 
appropriately, and effectively.  However, his medical records 
demonstrate that he has been diagnosed with major depressive 
disorder and that his depression is controlled with 
medication.  Moreover, a July 2000 VA medical record 
indicates that the veteran has increasingly recurrent 
nightmares and more anger outbursts when not taking anti-
depression medication.

Also of record are Global Assessment Functioning (GAF) scores 
from the September 2002 and June 2005 VA examinations.  GAF 
scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) contemplates that the GAF scale 
will be used to gauge a person's level of functioning at the 
time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the 
need for treatment or care.  The Board notes that while GAF 
scores are probative of the veteran's level of impairment, 
they are not to be viewed outside the context of the entire 
record.  Therefore, they will not be relied upon as the sole 
basis for an increased disability rating.

Both the September 2002 and June 2005 VA examiner assigned 
the veteran a GAF score of 50, citing PTSD symptoms such as 
suicidial ideation, nightmares, and serious impairment in 
social functioning, as well as polysubstance abuse, as the 
bases for this score.  A GAF score of 41 to 50 is indicative 
of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social occupations, or school functioning 
(e.g., no friends, unable to keep a job).  The Board observes 
that this GAF score is consistent with a 70 percent 
evaluation and the symptomatology contemplated by such 
evaluation.  Thus, the assignment of this score by the two VA 
examiners lends additional support to the veteran's claim for 
an increased evaluation.

The Board acknowledges that the veteran does not meet all of 
the criteria for a 70 percent disability evaluation.  
Additionally, there is evidence that his symptoms are 
somewhat stable with medication and with decreased alcohol 
use.  There is also no evidence of record of obsessional 
rituals, illogical, obscure, or irrelevant speech, near-
continus panic or depression, spatial disorientation, and 
neglect of personal appearance and hygiene.  However, there 
is evidence of record that he has sucidical ideation, some 
level of depression, severly impaired impulse control, and an 
inability to establish and maintain effective relationships.  
Also of record are GAF scores consistent with serious 
impairment.  Under such circumstances, the Board finds that 
the evidence is at least in relative equipoise.  Thus, 
granting the veteran the benefit of the doubt, the Board 
concludes that he meets the criteria for a 70 percent 
evaluation.  

With respect to whether his symptomatology warrants a 100 
percent evaluation, the Board observes that the evidence does 
not, however, demonstrate sufficient symptomatology 
associated with a 100 percent evaluation to warrant a rating 
higher than 70 percent.  In this regard, the Board observes 
that there is no evidence of gross impairment in thought 
process or communication.  The September 2002 VA examination 
report, June 2005 examination report, and July 2000, February 
2001, and May 2002 VA mental health records all note the 
veteran's speech as within normal limits.  Such records also 
do not indicate any impairment in thought; the June 2005 VA 
examiner expressly noted no cognitive impairment or evidence 
of psychotic thought process.  

Additionally, the veteran's medical records note that he has 
denied persistent delusions or hallucinations on a number of 
occasions, a symptom contemplated by a 100 percent 
evaluation.  There is also no evidence of grossly 
inappropriate behavior.  The September 2002 and June 2005 VA 
examination reports indicate that the veteran was alert and 
oriented to person, place, and time; thus, he does not meet 
this criterion for a 100 percent evaluation.  VA medical 
records dated March 2003 and September 2004 note that he can 
perform all activities of daily living, and as previously 
mentioned, the veteran was not noted as unable to maintain 
minimal personal hygiene by either of the VA examiners.  
Finally, there is no evidence that the veteran has memory 
loss for names of close relatives, own occupation, or own 
name.  In fact, he denied any memory problems at both VA 
examinations.

The Board acknowledges that the evidence of record 
demonstrates that the veteran may be in persistent danger of 
hurting himself or others.  There is ample evidence that he 
has already physically attacked multiple persons, including 
his wife.  Moreover, he told the June 2005 VA examiner that 
he keeps a loaded gun next to his bed and that he felt 
homicidal.  However, such symptomatology alone is 
insufficient to warrant a 100 percent evaluation.  
Additionally, the Board notes that the veteran indicated at 
his June 2005 VA examination that his fighting has decreased.  
Also, the GAF scores discussed above do not support a 100 
percent evaluation.  

Overall, the evidence discussed above, to include the GAF 
scores, supports no more than a 70 percent rating.  The Board 
acknowledges that the evidence of record demonstrates that 
the veteran demonstrates severe impulse control that may be 
more consistent with a 100 percent evaluation; however, his 
overall disability picture does not warrant a higher rating 
in excess of 70 percent.  In reaching its decision, the Board 
considered the benefit-of-the-doubt rule.  However, the 
preponderance of the evidence is against an evaluation higher 
than 70 percent, and therefore, does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to an evaluation of 70 percent, an no more, for 
PTSD is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


